IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


ERIE INSURANCE EXCHANGE          : No. 24 MAL 2015
                                 :
           v.                    : Petition for Allowance of Appeal from the
                                 : Order of the Superior Court
L. GARY BRITCHER AND JANE        :
BRITCHER, INDIVIDUALLY AND AS    :
PARENTS AND NATURAL GUARDIANS :
OF MICHAEL BRITCHER, A MINOR AND :
L. GARY BRITCHER MASONRY, INC.   :
                                 :
           v.                    :
                                 :
BODY-BORNEMAN ASSOCIATES, INC. :
                                 :
                                 :
PETITION OF: L. GARY BRITCHER    :
AND JANE BRITCHER, INDIVIDUALLY :
AND AS PARENTS AND NATURAL       :
GUARDIANS OF MICHAEL BRITCHER, :
A MINOR AND L. GARY BRITCHER     :
MASONRY, INC.                    :
                                 :
                                 :
                                 :
                                 :


                                    ORDER


PER CURIAM

     AND NOW, this 12th day of May, 2015, the Petition for Allowance of Appeal is

DENIED.